Title: To Thomas Jefferson from W. F. Harle, on or before 5 April 1803
From: Harle, W. F.
To: Jefferson, Thomas


          
            Mr President
            
                        on or before 5 Apr. 1803
                     
          
          I am an unfortunate young Man lately arrived from England—I came over to this Country, having first received a polite Education in one of the first seminaries of my native soil—What chiefly influenced me to take this step, was 1st because I imagined that a change of climate would greatly contribute to repair my constitution, which long study had somewhat injured—& 2dly. because I received intelligence from some member of the College, in which I was educated, that in the vicinity of Washington I should be received by some Gentlemen with great pleasure, have the expenses of my voyage defrayed & an annual pension of £75—I set sail in consequence in a vessel bound to New-York—The Captain’s demands were forty Guineas—On making the land of Liberty I had not a greater sum than £10—which was scarcely sufficient to pay the expenses of my journey from New-York to Washington—At length I reached the City—But alas! how were my expectations frustrated, when I found that the reception I experienced, was quite in opposition to that which had been represented to me before my departure from Europe—
          Mr President—for a young man to find himself in a foreign land without friends—without money, is a situation truly deplorable—but for a Person destitute of friends & money to experience ingratitude from those—whom he expected at least would treat him with civility, is a situation which cannot be conceived, unless by those who feel it—Such, Mr President, is my present unfortunate state—I am perhaps destined by Fate to suffer misfortunes—I know not—but I am certain at least that you are able & I feel myself convinced that you are willing to assist me in my deplorable condition—You have a noble & generous Heart—& since generosity resides in your Bosom, you cannot read my misfortunes, without feeling compassion.—I fly to you, because I know that you take delight in succouring the miserable—Cast on me, I beseech you, a propitious glance—
          
          Mr President—
          By the love of your Country—by all that is sacred & all that is dear to you give relief to an unfortunate—If such is your conduct, you will forever be dear to my heart—I shall love, reverence, & esteem you as a Father—and certainly with the greatest propriety—
          To conclude
          Mr President
          I request, entreat & beseech you to pour into my throbbing bosom the balm of consolation by assisting me in a manner becoming you, the greatest ornament of a free, an independent Nation—
          I am
          Mr President
          Your most humble but unfortunate Servant
          
            W F Harle
          
        